Citation Nr: 0402613	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
nicotine dependence.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disease and shortness of breath, including as due to tobacco 
use in service.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran has perfected an appeal of that part of the March 
2002 rating decision that denied service connection for the 
two claims listed in the issue section.  Moreover, he also 
submitted a timely notice of disagreement with the March 2002 
rating decision determination that there was no clear and 
unmistakable error in a May 1998 rating decision that 
originally denied service connection for heart disease due to 
tobacco use in service and nicotine dependence.  This issue 
will be addressed in the REMAND portion of this decision.  

That part of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In May 1998, the RO issued a rating decision denying 
service connection for heart disease and shortness of breath 
due to tobacco use in service and service connection for 
nicotine addiction.  Notice of that decision was sent to the 
veteran's most recent address of record in May 1998.  He did 
not appeal.  

2.  Evidence submitted since the May 1998 decision denying 
the veteran's claims for service connection for heart disease 
and shortness of breath due to tobacco use in service and 
nicotine addiction contains an opinion suggesting a link 
between heart disease and service and citing to the addiction 
that began in service.

3.  The veteran filed his current claim in March 2001.  


CONCLUSIONS OF LAW

1.  The evidence received since the May 1998 rating decision 
is new and material, and the veteran's claims for service 
connection for heart disease and shortness of breath due to 
tobacco use in service and service connection for nicotine 
addiction are reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.303, 
20.1103 (2003).

2.  The veteran's claims for service connection for heart 
disease and shortness of breath due to tobacco use in service 
and service connection for nicotine addiction based on the 
effects of tobacco products, filed after June 9, 1998, are 
barred as a matter of law.  38 C.F.R. § 3.300 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran urges that he developed nicotine dependence, and 
heart disease as a result of nicotine dependence, due to 
smoking which began in service.  He reported that he began 
smoking during smoke breaks in basic training where everybody 
was instructed that no one lights up a cigarette unless 
everybody lights up.  He obtained a pack of cigarettes and 
practiced smoking in private so he would be accepted by the 
group, and he has smoked since that time.  He contends that 
the addiction began in service and that it has lasted for 
many years after service.  His current heart disease and 
history of heart attacks are, in his opinion, related to 
service.  He has provided a statement from his family 
treating doctor which supports his theory that the type of 
heart disease the veteran currently has, atherosclerotic 
cardiovascular disease, can be etiologically related to his 
smoking.  

Prior to the current appeal, the veteran's claims for service 
connection were denied by the RO in an unappealed rating 
decision, dated in May 1998.  The issue before the Board, 
therefore, as to those two issues is whether the veteran has 
submitted new and material evidence to reopen these claims.  
In the January 2003 statement of the case, the RO did 
indicate that the veteran had submitted new and material 
evidence.  It denied then the veteran's claims on the merits 
following a de novo review of the record.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  In light of the Board's 
legal duty to determine whether the veteran has submitted new 
and material evidence to reopen his previously denied claims, 
the Board will address those issues initially, and thus the 
issues have been phrased as noted on the title page.  

VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form and to inform or assist the veteran.  
The RO sent the veteran an appropriate notification letter in 
November 2001, prior to its initial adjudication of the 
claim.  The record also shows that the requirements of the 
VCAA were set forth in a Statement of the Case (SOC) in 
January 2003.  It appears from the contentions and arguments 
presented that he is fully aware of the relevant law and 
evidence germane to his claims on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claims.  The VCAA-notice 
contained in the November 2001 letter and SOC essentially 
informed him what evidence and information VA had and what VA 
would be obtaining and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The SOC further informed the veteran of the provisions of the 
VCAA and VA's duties.  The veteran was also afforded an 
opportunity to provide testimony before the RO in August 
2002.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, all relevant records 
have been identified and obtained.  The Board finds that the 
claims for service connection are substantially complete.  
The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO did not provide the appellant with VA 
compensation examinations because there is a bar to benefits 
based on the date of application of this claim and thus, 
there is no reasonable possibility that further examination 
would be fruitful.  

It is clear that the claimant has nothing further to submit 
with regard to these two claims, and adjudication of his 
claims can proceed.  Further delay of the appellate review of 
this case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for cardiovascular disease 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

With regard to the heart disease and shortness of breath due 
to tobacco use in service, as well as nicotine dependence, 
the RO's 1998 decision is a final decision not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  In 
order to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Evidence associated with the claim at that time included 
available service medical records, negative for evidence of 
actual heart disease, chronic shortness or breath, or 
nicotine dependence in service.  The service medical records 
noted a history of smoking one to two packs per day in 
service.  It was noted that in the rating decision that the 
veteran had not turned in the tobacco use questionnaire nor 
had he provided evidence of current disease.  Based on those 
facts, the RO concluded in 1998 that there was no evidence of 
a chronic condition of nicotine dependence or heart disease 
or shortness of breath caused by tobacco use in service.  
Thus, service connection was denied for these claims.  

Evidence submitted since the denial in 1998 shows that the 
veteran has a diagnosis of widespread atherosclerotic 
cardiovascular disease including a past history of myocardial 
infarction, intermittent claudication in the lower 
extremities and calcification of the abdominal aorta with an 
aneurysm.  The medical doctor who made this notation was the 
veteran's family practitioner, Karen Johnson, M.D.  Dr. 
Johnson's April 2001 letter also contains her observation 
that the veteran started smoking in service in 1961.  She 
opines that there is a "proven correlation" between 
cigarette smoking and increased risk of atherosclerotic 
cardiovascular disease.  

As previously stated the 1998 rating decision was final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim in March 2001.

This evidence received since the 1998 decision includes an 
opinion from a physician which indicates that the veteran 
currently has heart disease which may be related to service.  
The opinion that there is a proven correlation is clearly 
offered in an attempt to make a suggestion of an etiological 
connection between the current condition and service.  
Further, the doctor affirms the veteran's history of 
beginning smoking in service.  The evidence was not 
previously submitted to agency decision makers, it bears 
directly and substantially upon the specific reason for the 
prior denial, it is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  See Hodge v. West, supra; 
38 C.F.R. § 3.156.  As such the Board finds that this 
evidence is new and material and the claims are reopened.


Service connection claims

Service connection can be granted for a disability first 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, for 
claims based on the effects of tobacco products filed after 
June 9, 1998, disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco.  
38 C.F.R. § 3.300 (2003).  The veteran's claim was filed in 
March 2001, so he is barred from being eligible for benefits 
under the current application.  

The veteran urges that he was in fact continuously 
prosecuting his claim since the initial denial in May 1998.  
The record, however, shows that following the notification of 
the rating decision in May 1998, the veteran did not 
communicate with VA regarding the tobacco-related claim until 
March 2001.  The notice in May 1998 was sent to the veteran's 
most recent address of record and was not returned by the 
postal service.  Although his letter to reopen the claim 
contained a completed tobacco product questionnaire which was 
dated and signed by the veteran in January 1999, that 
document is not found elsewhere in the record prior to March 
2001.  Thus, the Board finds that the veteran attempted to 
reopen his claim in March 2001, and no earlier.  The evidence 
in the claims folder does not show an earlier application or 
communication on these issues with VA following the May 1998 
denial.  Under such circumstances, the claim is denied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for heart disease and shortness of 
breath due to tobacco use in service is reopened.

New and material evidence having been submitted, the claim 
for service connection for nicotine dependence is reopened.

Service connection for heart disease and shortness of breath 
due to tobacco use in service is denied.  

Service connection for nicotine dependence is denied.  


REMAND

The veteran urges that he developed nicotine dependence, and 
heart disease as a result of nicotine dependence, due to 
smoking which began in service.  He urges that the RO 
committed clear and unmistakable error (CUE) in its May 1998 
decision denying service connection for heart disease due to 
tobacco use and nicotine dependence.  He claims the RO should 
have obtained records that were constructively within its 
control.  Review of the record reflects that the RO, in its 
March 2002 decision, denied both the service connection 
claims and the CUE claim.  The veteran's representative has 
urged that the CUE claim be fully developed.  A review of the 
record discloses that the March 2002 rating decision did find 
that there was no CUE in the May 1998 rating action.  The 
veteran's timely notice of disagreement was filed in April 
2002.  He offered testimony on this issue at his personal 
hearing.  

In view of the foregoing, the Board finds that the issue of 
CUE has been placed in appellate status by the filing of a 
Notice of Disagreement as to this issue.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims held that in these circumstances 
where a Notice of Disagreement is filed, but a Statement of 
the Case has not been issued, the Board must remand the claim 
to the RO to direct that a Statement of the Case be issued.  
See also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  It is noted 
that the veteran's representative pointed this matter out in 
the Informal Brief on Appeal.  Accordingly, this case is 
REMANDED to the RO for the following actions:

The RO should provide the veteran a Statement 
of the Case as to the issue of CUE in the May 
1998 rating decision.  In order for the 
veteran to obtain appellate review of this 
issue, he must follow the regulatory 
provisions governing the submission of a 
substantive appeal in order to perfect his 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.202, 20.302(b) (2003).  
The case should only be returned to the Board 
following the issuance of the SOC if this 
issue is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



